                        Case 2:21-cv-09056-CCC-ESK Document 1-1 Filed 04/13/21 Page 1 of 2 PageID: 64
                                                            EXHIBIT A



      Provider                                Patient   Date of Service   Amount Billed      Amount Paid         Amount Owed
  1   Beth Israel Medical Center              H.M.      8/23/2014                 $24,000.00          $15,000.00      $9,000.00
  2   Hoboken University Medical Center       M.C.      9/29/2014                 $47,500.00           $1,765.04     $45,734.96
  3   Patient Care Associates, LLC            S.B.      10/22/2014               $229,000.00          $21,359.95    $207,640.05
  4   Patient Care Associates, LLC            R.G.      12/23/2014                $41,000.00          $10,895.70     $30,104.30
  5   Bayonne Medical Center                  R.D.      12/27/2014                $36,000.00          $18,000.00     $18,000.00
  6   Hoboken University Medical Center       C.C.      1/19/2015                 $83,000.00          $38,838.25     $44,161.75
  7   St. Luke's - Roosevelt Hospital         D.M.      4/28/2015                $101,000.00           $8,363.00     $92,637.00
  8   Palisade Medical Center                 H.M.      4/30/2015                 $21,000.00             $289.50     $20,710.50
  9   St. Luke's - Roosevelt Hospital         D.M.      5/5/2015                  $81,000.00           $6,266.63     $74,733.37
 10   Patient Care Associates, LLC            E.F.      5/7/2015                 $112,000.00          $22,797.47     $89,202.53
 11   Liberty Ambulatory Surgery Center       K.J.      5/11/2015                $121,000.00          $30,000.00     $91,000.00
 12   Liberty Ambulatory Surgery Center       A.A.      6/3/2015                  $56,500.00          $14,722.25     $41,777.75
 13   Liberty Ambulatory Surgery Center       J.B.      6/17/2015                $177,000.00          $28,945.21    $148,054.79
 14   Liberty Ambulatory Surgery Center       E.B.      7/8/2015                 $188,000.00               $0.00    $188,000.00
 15   Liberty Ambulatory Surgery Center       R.C.      7/23/2015                 $71,000.00          $12,389.00     $58,611.00
 16   Patient Care Associates, LLC            B.N.      7/27/2015                $199,000.00          $34,960.87    $164,039.13
 17   Patient Care Associates, LLC            J.G.      8/12/2015                 $41,000.00           $3,435.95     $37,564.05
 18   Liberty Ambulatory Surgery Center       S.B.      8/14/2015                $108,500.00           $6,047.60    $102,452.40
 19   Liberty Ambulatory Surgery Center       M.P.      10/29/2015                $99,000.00           $8,456.00     $90,544.00
 20   Liberty Ambulatory Surgery Center       S.S.      10/29/2015                $67,500.00           $7,674.14     $59,825.83
 21   Patient Care Associates, LLC            H.B.      12/2/2015                 $16,500.00             $382.58     $16,117.42
 22   St. Barnabas Medical Center             L.P.      12/11/2015                $68,500.00           $3,239.50     $65,260.50
 23   St. Barnabas Medical Center             J.B.      2/3/2016                 $100,000.00          $32,768.41     $67,231.59
 24   Liberty Ambulatory Surgery Center       T.B.      3/10/2016                $102,500.00          $17,235.00     $85,265.00
 25   St. Barnabas Medical Center             T.D.      3/11/2016                $180,000.00          $24,119.71    $155,880.29
 26   Pleasantdale Ambulatory Care            M.W.      4/22/2016                $141,000.00          $18,674.00    $122,326.00
 27   Pleasantdale Ambulatory Care            C.R.      5/17/2016                 $89,000.00          $21,381.38     $67,618.62
 28   Liberty Ambulatory Surgery Center       D.M.      5/19/2016                $141,000.00          $25,400.00    $115,600.00
 29   Patient Care Associates, LLC            R.S.      6/17/2016                 $69,000.00          $32,117.78     $36,882.22
 30   Liberty Ambulatory Surgery Center       N.V.      6/24/2016                 $40,000.00             $312.15     $39,687.85
 31   Pleasantdale Ambulatory Care            J.M.      7/8/2016                 $125,313.90          $25,065.60    $100,248.30
 32   Liberty Ambulatory Surgery Center       A.B.      7/12/2016                 $40,000.00           $3,552.27     $36,447.73


BE:11676542.1/GOT052-279830
                        Case 2:21-cv-09056-CCC-ESK Document 1-1 Filed 04/13/21 Page 2 of 2 PageID: 65
                                                         EXHIBIT A

 33   Manhattan Surgery Center                K.R.    7/26/2016              $44,000.00           $0.00      $44,000.00
 34   St. Barnabas Medical Center             D.S.    8/19/2016             $133,000.00      $24,596.40    $108,403.60
 35   Hackensack University Medical Center    I.K.    9/26/2016             $101,772.38      $37,610.43      $64,161.95
 36   Hackensack University Medical Center    D.S.    11/18/2016            $192,000.00      $17,591.50    $174,408.50
 37   Manhattan Surgery Center                R.D.    4/25/2017              $41,000.00      $13,460.20      $27,539.80
 38   St. Barnabas Medical Center             T.D.    5/12/2017             $180,000.00      $36,702.72    $143,297.28
                                                      TOTAL               $3,708,586.28     $624,416.19   $3,084,170.06




BE:11676542.1/GOT052-279830
